DETAILED ACTION
Election/Restrictions
Amended independent claim 16, along with dependent claims 17-20 and 22-28, is allowed.  The restriction requirement, as set forth in the action mailed on 15 May 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, independent claim 29, directed to a household appliance, is no longer withdrawn from consideration because the claims the allowed subject matter from claim 16.  In summary, claims 29-32 and 34 no longer stand as withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 16-20, 22-32, and 34-36 are allowed.  The following is an examiner’s statement of reasons for allowance:  with regard to claims 16 and 29 it is noted that United States Patent Application Publication 2021/0114109 to Pauzon et al. (having a priority date of 25 September 2018) teach calibration of oxygen sensors:
The L-PBF machines are equipped with different kind of oxygen sensors, i.e. electro-chemical cells, ceramic sensors, etc. The 2 while the operating range is usually 0.1% O2 or below. Therefore, the one-point calibration may lead to inaccurate measurement during the process.
This statement does not pre-date the present applicant's filing date of 02 November 2016.  With regard to claim 35 the prior art do not appear to teach:
measuring during the calibration process a pump flow of the lambda probe; when the pump flow remains for a predetermined time period within a predetermined fluctuation margin, selecting a value of the pump flow from the fluctuation margin as a reference value of the pump flow; and using the reference value of the pump flow as the result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at , can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system see https://ppair-my.uspto.gov/pair/PrivatePair.  Call the Electronic Business Center (EBC) at 866-217-9197 if there are questions regarding access to Private PAIR system.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856